Citation Nr: 1211475	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  03-30 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder including adjustment and anxiety disorders, to include as secondary to chronic posttraumatic headaches, recurring with migrainous and tensional components.

2.  Entitlement to service connection for a right eye blindness disorder, to include as secondary to chronic posttraumatic headaches, recurring with migrainous and tensional components.

3.  Entitlement to service connection for bilateral atheromatous disease, bilateral varicose veins, to include as secondary to chronic posttraumatic headaches, recurring with migrainous and tensional components.

4.  Entitlement to a disability rating in excess of 50 percent for chronic post-traumatic headaches, recurring with migrainous and tensional components.

5.  Entitlement to service connection for a chronic neck pain disorder, to include as secondary to chronic posttraumatic headaches, recurring with migrainous and tensional components.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to January 1958.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefits sought. 

Of note, part of the present appeal pertains to a claim for service connection for an acquired psychiatric disorder.  The RO addressed that claim on appeal as arising from a July 2008 rating decision in which the RO there addressed the issue of whether to reopen a prior final rating decision in July 2004 that denied service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.204, 20.302 (2011).  However, the Veteran perfected an appeal from the July 2004 rating decision, having timely filed a notice of disagreement and substantive appeal.  

Subsequent to that perfection, in October 2006 the Veteran wrote to the RO and withdrew his appeal "for increase compensation."  The RO apparently accepted that statement as a withdrawal of the psychiatric disability service connection claim then on appeal.  Pursuant to 38 C.F.R. § 20.204, an appeal to the Board may be withdrawn as to any or all issues involved in the appeal.  Withdrawal of the appeal is deemed a withdrawal of the Notice of Disagreement, and if filed, the Substantive Appeal as to the issue on appeal.  38 C.F.R. § 20.204 (2011).  

However, withdrawal of a claim is only effective if the withdrawal is explicit, unambiguous and done with a full understanding of the consequences of such action on the part of the claimant.  See DeLisio v. Shinseki 25 Vet. App. 45, 57-58 (2011); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  In this case, it is at least ambiguous as whether the Veteran sought to withdraw the psychiatric claim, and it appears that the Veteran's October 2006 withdrawal "for increase compensation" more accurately applied to a rating decision earlier that month granting an increase in compensation, i.e., an increased rating from 10 to 50 percent for his service connected chronic posttraumatic headaches, recurring with migrainous and tensional component.  Therefore, the appeal as to the claim for service connection for an acquired psychiatric disorder arises from the July 2004 rating decision.

The Veteran's psychiatric disability , neck disability and TDIU claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that a right eye cataract disorder is related to service or to service-connected disability and the competent medical evidence does not show the presence of any other vision disorder/blindness other than refractive error impairment. 

2.  The preponderance of the competent evidence is against a finding that any bilateral atheromatous disease, bilateral varicose veins is related to service or service-connected disability, or that any cardiovascular-renal disease began within one year of service.  

3.  The Veteran's chronic posttraumatic headaches, recurring with migrainous and tensional components is assigned a 10 percent rating, the maximum rating available under Diagnostic Code 8100 and there are no exceptional circumstances.


CONCLUSIONS OF LAW

1.  A right eye blindness disorder was not incurred in or aggravated during military service, or secondary to service-connected disability.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2011).

2.  Bilateral atheromatous disease, bilateral varicose veins, was not incurred in or aggravated during military service, or secondary to service-connected disability; and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

3.  The criteria for an evaluation in excess of 50 percent for chronic posttraumatic headaches, recurring with migrainous and tensional components have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

VA notified the Veteran of the information and evidence needed to substantiate and complete a claim by way of a number of letters dated since before the current claims on appeal, and most recently in September 2010.  These documents provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO informed the Veteran of the specific criteria to substantiate his claims for service connection and increased rating.  The RO has provided adequate notice of how effective dates are assigned.  The claims were subsequently readjudicated most recently in April 2010 statement of the case.  To the extent the appellant did not receive full notice prior to the initial decision, after pertinent notice was provided, he was afforded a meaningful opportunity to participate in the adjudication of the claim.  

The claimant was provided the opportunity to present pertinent evidence.  The record contains service treatment records, records of medical treatment received privately and from VA, and the report of VA examinations addressing the material elements of the claims.  The duty to assist includes the duty to provide a medical examination or obtain a medical opinion when such is necessary to make a decision on the claim, as defined by law.  VA appropriately examined the medical history of the Veteran's claimed disabilities for compensation purposes addressing the claimed disorders.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  VA also provided the Veteran with an opportunity to present testimony on appeal at a Board hearing before a Veteran Law Judge (VLJ), which he declined.

In sum, there is no evidence of any VA error in notifying or assisting the appellant that reasonably affects the fairness of this adjudication.  VA has fulfilled its duty to assist the claimant by obtaining identified and available evidence needed to substantiate the claim, and, as warranted by law.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, that any additional evidence exists that has not been obtained and would be necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran claims service connection for (1) a right eye blindness disorder and (2) bilateral atheromatous disease, bilateral varicose veins.  In statements submitted in October 2007 and January 2008 from which the present appeals arise, he specifically asserts that he is entitled to service connection for these claimed disabilities secondary to his service-connected posttraumatic headaches.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, where a Veteran served 90 days or more, and arteriosclerosis or other cardiovascular-renal disease (as it pertains to bilateral atheromatous disease), becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  

Notably, in this case, as discussed in the analysis below, the preponderance of the evidence is against a finding that (1) a right eye blindness disorder, or (2) bilateral atheromatous disease, bilateral varicose veins, is proximately due to or the result of the service-connected chronic posttraumatic headaches, recurring with migrainous and tensional components.  Therefore, further discussion in the analysis below as to the amended provisions of 38 C.F.R. § 3.310, as to establishing a pre-aggravation baseline level of disability, is not necessary.

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Review of the service treatment records shows no indication at entry to service of any pre-existing condition referable to (1) a right eye blindness disorder, or (2) bilateral atheromatous disease, bilateral varicose veins.  At the December 1956 pre-induction examination, the Veteran reported that he had not had eye trouble or worn glasses.  On examination the evaluation was normal for all relevant parts, systems, or conditions.  No relevant conditions were noted on entry to service.

At the December 1957 discharge examination the Veteran reported no problems referable to vision in right eye or bilateral atheromatous disease, bilateral varicose veins.  On examination, the relevant clinical evaluations were normal.

The report of a November 2007 VA eye examination shows that the examiner noted that the Veteran did not have diabetes mellitus or glaucoma but did have hypertension.  The Veteran denied having had ocular surgeries, traumas, or relevant diseases.  On examination, uncorrected distance visual acuity was 20/70+1 in the right eye and 20/30-1 in the left eye.  The best corrected distance visual acuity was 20/40-2 in the right eye and 20/25-2 in the left eye.  The best corrected near visual acuity was J2 and J1 in the right and left eyes, respectively.  

After ocular examination, the report contains diagnoses of: refractive error (hypermetropia, astigmatism, presbyopia); blepharitis; bilateral senile cataracts; and nystagmus.  The examiner opined that the loss of vision was caused by or a result of the Veteran's refractive error and senile cataracts and not caused by or a result of the Veteran's service-connected chronic posttraumatic headaches, recurrent with migrainous and tensional component.

The report of a November 2007 VA neurological examination shows that the Veteran was evaluated for his claimed right eye blindness, claimed as secondary to his service-connected posttraumatic headaches.  The examiner noted a history of head injury in 1957.  The Veteran reported complaints of chronic daily prostrating right sided headaches with transformed migrainous tensional component accompanied by nausea, vomiting, photo and sono phobia; and blurred vision during migraine attacks but with no permanent loss of vision.  The examiner noted that there was a history of trauma to the central nervous system.

After examination, the report contains a diagnosis of migraine headaches, post traumatic; no blindness found on the right eye by ophthalmological examination; a refractive error and senile cataracts, bilaterally is the reason for the decreased visual acuity, and not due to migraine.  The examiner agreed with the opinion that the eye condition was not due to migraine, on the basis that migraine does not produce cataracts or visual refraction errors.

The report of a March 2008 VA examination for arteries and veins shows that the examiner noted that review of service treatment records were silent for the claimed condition.  The Veteran reported that he had circulation cramps that had onset in 1966.  The examiner noted that review of post service medical records included a September 2007 VA treatment record reflecting cramps in the legs. The report contains a medical history that there was no history of hospitalization, surgery, or vascular trauma or neoplasm. There was a history of varicose veins of both lower legs.  

The report contains diagnoses of (1) mild bilateral atheromatous disease without significant stenosis, and (2) bilateral legs varicose veins.  The examiner opined that this condition was not caused by or a result of the service-connected posttraumatic headaches, because pursuant to medical literature review, varicose veins, and mild atheromatous disease, on the one hand, and posttraumatic migraine and tensional headaches, are not related medical conditions.   

A.  Right Eye Blindness

The Veteran asserts service connection for right eye blindness secondary to his service-connected chronic posttraumatic headaches, recurring with migrainous and tensional components.  On review, the Board finds that the preponderance of the evidence is against a finding that any right eye blindness or other visual disorder is related to service.  

First, the medical evidence does not show true blindness, only the presence of refractive error and senile cataracts.  As noted by the examiner in the November 2007 VA neurological examination, the VA ophthalmologist at the November 2007 VA eye examination found vision in both eyes, albeit there was refractive error and senile cataracts present resulting in decreased visual acuity.  

The evidence dated in service does not show any problems with vision \and there is no evidence of the presently diagnosed visual disorders of refractive error (hypermetropia, astigmatism, presbyopia) and bilateral senile cataracts until many years after service.  The Veteran has acknowledged that any photophobia and blurred vision during migraine attacks did not amount to a permanent loss of vision.  

The two examiners at the November 2007 VA eye and  neurological examinations opined that the loss of vision caused by the Veteran's refractive error and senile cataracts were not caused by or a result of the Veteran's service-connected chronic posttraumatic headaches, recurrent with migrainous and tensional component.  There are no opinions to the contrary.

Notably, refractive errors, are excluded, by regulation, from the definition of disease or injury for which veterans benefits are authorized if incurred or aggravated in service.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  There is no evidence of any such superimposed disease or injury.

In summary, review of the claims file shows no competent medical evidence showing the presence of any a right eye blindness vision disorder other than refractive error and cataract, which were addressed above.  The preponderance of the evidence is against the claim for service connection. Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

B.  Bilateral Atheromatous Disease, Bilateral Varicose Veins

The Veteran asserts service connection for bilateral atheromatous disease, bilateral varicose veins secondary to his service-connected chronic posttraumatic headaches, recurring with migrainous and tensional components.  On review, the Board finds that the preponderance of the evidence is against a finding that for bilateral atheromatous disease, bilateral varicose veins, is related to service.  

The medical evidence during service shows no indication of any condition referable to this diagnosis during service.  The Veteran is competent to state, as he did during the March 2008 VA examination, that he began having cramps several years after service, in 1966; however, he is not competent to make a diagnosis that such cramps are part of the currently diagnosed (1) mild bilateral atheromatous disease without significant stenosis, and (2) bilateral legs varicose veins.  The record reflects that the Veteran reported cramps in his legs in September 2007.  There is no medical record of associated symptoms until several decades following service.  There is no evidence of any arteriosclerosis or other cardiovascular-renal disease referable to the current diagnosis within one year of service.  See 38 C.F.R. §§ 3.307, 3.309. 

The examiner at the March 2008 VA examination for arteries and veins opined that the Veteran's diagnosed mild bilateral atheromatous disease without significant stenosis, and bilateral legs varicose veins, were not caused by or related to the service-connected posttraumatic headaches.  There are no opinions to the contrary.

In summary, review of the claims file shows that the preponderance of the evidence is against the claim for service connection for bilateral atheromatous disease, bilateral varicose veins.  Therefore, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

III.  Disability Rating for Chronic Posttraumatic Headaches, Recurring With Migrainous and Tensional Components

The Veteran is seeking a disability rating in excess of 50 percent for his chronic posttraumatic headaches, recurring with migrainous and tensional components.  The report of an October 2009 VA examination shows that the Veteran reported complaints of headaches that have progressively worsened since onset.  He reported that response to medication taken has been poor or none.  He reported he had no history of hospitalization or surgery, trauma to the central nervous system or of central nervous system neoplasm.  He reported that he has had weekly migraine headaches for the past 12 months, which were mostly prostrating and lasting one to two days.  

On examination, neurological examination including motor, sensory, mental status, cranial nerves, reflexes, cerebellar examination were all normal.  The report contains a diagnosis of chronic daily headaches, of the transformed migraine type with tensional component with similar severity and pattern of recurrence as previously described.  The examiner noted that most of the Veteran's complaints were not related to the headaches but rather to other nonservice-connected disorders.  The examiner opined as to the effect of the headaches on the Veteran's usual daily activities, noting that the headaches prevented sports and exercise; severe effects on chores and shopping; moderate effects on recreation and traveling.  There were no effects on feeding, bathing, dressing, toileting, or grooming. 

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

In appeals of a claim for an increased disability rating, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2011). 

The Veteran's statements describing the symptoms of his service-connected disability are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

The RO has identified the service-connected disability as chronic posttraumatic headaches, recurring with migrainous and tensional components, which is evaluated under the hyphenated Diagnostic Codes 8045-8100.  The hyphenated diagnostic codes in this case indicate that the headaches disorder is residual of a traumatic brain disease due to trauma.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, 8100.  Note that recent changes made in September 2008 to the Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury, including to Diagnostic Code 8045, became effective in October 23, 2008.  The effective date for the revisions came after the Veteran filed his claim for an increase and therefore the revised version does not apply in this case.  73 FR 54693-01 (effective September 23, 2008).

The Veteran's service-connected disability is evaluated as 50 percent disabling under criteria for evaluating migraine headaches under 38 C.F.R. § 4.124(a), Diagnostic Code 8100.  Under that Diagnostic Code, migraine headaches are rated as 50 percent disabling if there is very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A disability rating of 50 percent is the maximum disability rating assignable under Diagnostic Code 8100.  38 C.F.R. § 4.124(a), Diagnostic Code 8100.

Because the Veteran is already assigned the maximum assignable disability rating under Diagnostic Code 8100, a disability rating in excess of 50 percent for the Veteran's service connected chronic posttraumatic headaches, recurring with migrainous and tensional components is not feasible under rating criteria for evaluating migraine.  Diagnostic Code 8100 provides the most appropriate basis for evaluation of the Veteran's headaches disability, and there are no other codes providing a more appropriate basis that would provide for a disability rating in excess of 50 percent.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

The Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

Here, the Board finds that the schedular criteria reasonably describe the Veteran's service-connected headaches disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  He has not reported any hospitalization.  Further, there is no evidence that the Veteran's headaches have resulted in marked interference with employment beyond that accounted for by the schedular rating of 50 percent.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, a TDIU claim is already on appeal and is addressed in the Remand below.


ORDER

Service connection for a right eye blindness disorder is denied. 

Service connection for bilateral atheromatous disease, bilateral varicose veins, is denied. 

A disability rating in excess of 50 percent for chronic posttraumatic headaches, recurring with migrainous and tensional components, is denied.


REMAND

For the reasons outlined below, a remand is necessary for purposes of further development with respect to the claim of service connection for (1) an acquired psychiatric disorder including adjustment and anxiety disorders and for (2) a chronic neck pain condition, and as to the claim for TDIU.  

A remand is necessary for purposes of further development with respect to the claim of service connection for an acquired psychiatric disorder including adjustment and anxiety disorders, and for a chronic neck pain condition, for the reasons outlined below.  

Regarding the psychiatric disability claim, the Veteran underwent VA psychiatric examinations in May 2006 and June 2006, both of which are inadequate.  The opinion as to a nexus with service contained in the May 2006 VA examination report posits that the Veteran's diagnosed anxiety disorder not otherwise specified was not related to service or secondary to the posttraumatic headaches.  That opinion is based in part on an invalid premise-that there was no evidence "at the checked 'frequent trouble sleeping' on the December 18, 1957 Report of Medical History" to constitute a formal psychiatric entity or disease."  In other words, the examiner based an opinion that a present psychiatric disorder was not related to service on the premise that there was no evidence of a formal diagnosis of a psychiatric disorder in service.   

Clearly, disorders diagnosed only after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the currently diagnosed disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  It is not necessary that evidence shown in service would "constitute a formal psychiatric entity or disease."  Further, the Veteran is certainly competent to report in service of having frequent trouble sleeping as it pertains to symptoms of psychiatric problems. 

The June 2006 VA examination report shows that in providing an opinion as to nexus, the examiner addressed the likelihood that the diagnosed psychiatric disorder was related to the service-connected headaches disability.  That opinion only addressed whether there was a relationship to the service-connected posttraumatic headaches, and not whether there was a relationship to service directly.  These opinions did not address whether a currently diagnosed psychiatric disorder was as likely as not related to the inservice head injury or other incident of service.

Regarding the neck pain disability claim, the report of a March 2008 VA spine examination shows that the examiner reviewed the claims file medical records regarding the upper back pain and noted that the date of onset was in 1978.  The Veteran reported complaints of upper back pain, which he reported to be secondary to his service-connected posttraumatic headaches.  The Veteran reported complaints of pain described as pressure like pain sensation without radiation.  

X-rays of the cervical spine taken at the time of the March 2008 VA examination revealed multilevel discogenic disease and spondylosis of the cervical spine as described.  The examiner noted that service treatment records are silent for the claimed chronic neck pain.  The examiner opined that the Veteran's chronic neck pain was not caused by or a result of service-connected posttraumatic headaches, chronic, recurring with migrainous and tensional component.  The examiner's basis for that opinion was that the chronic neck pain was secondary to aging process.  However, the examiner did not address in an opinion the likelihood that the degenerative disc disease and spondylosis was etiologically related directly to service to include as due to the automobile accident in service that had resulted in the service-connected posttraumatic headaches, chronic, recurring with migrainous and tensional component.

On the basis of the foregoing, the Veteran's psychiatric disorder and chronic neck pain disorder service connection claims must be remanded for a contemporaneous and thorough VA examination on the issue of service connection.

After all appropriate development has been completed, service connection for nystagmus should be adjudicated, and the Veteran's psychiatric disability and chronic neck pain disability service connection claims must be adjudicated, and his claim for TDIU claim must then be readjudicated.   On remand the RO must associate any pertinent outstanding records with the claims folder prior to any examination.  

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate measures to obtain copies of any outstanding records of pertinent VA or private medical treatment.

2.  Notify the Veteran that he may submit statements from him and others describing any continuity of psychiatric or neck pain symptoms since service associated with his claimed conditions as well as the impact of his headache disorder on his ability obtain and retain employment.

3.  Then schedule the Veteran for appropriate examinations to determine the nature, extent, onset and etiology of any psychiatric disorder, and chronic neck pain disorder.  All indicated studies should be performed, and all findings should be reported in detail in the respective examination reports.  The claims files should be made available to and reviewed by the respective examiner.  In offering any requested opinions, the examiner must specifically acknowledge and comment on the Veteran's competent reports of current symptoms and continuity of respective symptoms since service.  The respective examiners should provide opinions as requested below.
A.  Psychiatric Examination: The examiner must opine as to whether it is at least as likely as not that any psychiatric disorder diagnosed: 
(1) is related to or had its onset during service; or 
(2) in the case of a psychosis, began within one year after discharge from service; or
(3) was caused or aggravated by or due to chronic post-traumatic headaches, recurring with migrainous and tensional components.
B.  Chronic Neck Pain: The examiner must opine as to whether it is at least as likely as not that any chronic neck pain disorder diagnosed: 
(1) is related to or had its onset during service; or 
(2) in the case of a arthritis, began within one year after discharge from service; or 
(3) was caused or aggravated by or due to chronic post-traumatic headaches, recurring with migrainous and tensional components.
C.  Each Examiner: Subsequent to the foregoing examinations, each examiner should evaluate the Veteran regarding the claim of entitlement to a TDIU.  In addition to the examinations discussed above, an examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities-currently consisting of chronic post-traumatic headaches, recurring with migrainous and tensional components-and any psychiatric or neck pain disability these examiners find to be at least as likely as not related to service in the opinions requested above regarding psychiatric and chronic neck pain disorder.   In providing this opinion, the examiners should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

In offering these opinions, the examiner should specifically acknowledge and comment on the Veteran's report of a continuity of symptoms since active duty service.  For each examination, the respective examiner should set forth a complete rationale for all findings and conclusions in a legible report.

5.  Then readjudicate the claims for service connection for a psychiatric disability and a chronic neck pain disability.  Then, in light of the foregoing, readjudicate the appeal as to TDIU.  If a benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran an opportunity to respond.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


